Order entered September 14, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00706-CV

               IN RE: THE COMMITMENT OF DONALD RAY MILLAR

                         On Appeal from the 196th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 84681

                                         ORDER
       Before the Court is the September 12, 2018 third request of court reporter LaToya

Young-Martinez for an extension of time to file the reporter’s record. We GRANT the request

and extend the time to September 24, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE